NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0718n.06
                                                                                            FILED
                                         Case No. 08-6245                               Jul 05, 2012
                           UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

 ROSALIND KURITA,                                       )
                                                        )
         Plaintiff-Appellant,                           )
                                                        )      ON APPEAL FROM THE
                 v.                                     )      UNITED STATES DISTRICT
                                                        )      COURT FOR THE MIDDLE
 THE STATE PRIMARY BOARD OF THE                         )      DISTRICT OF TENNESSEE
 TENNESSEE DEMOCRATIC PARTY, et al.,                    )
                                                        )
       Defendants-Appellees.                            )
 _______________________________________

BEFORE: BATCHELDER, Chief Circuit Judge; CLAY and GILMAN, Circuit Judges.

       ALICE M. BATCHELDER, Chief Circuit Judge. Rosalind Kurita sued the Tennessee

Democratic Party in federal court under 42 U.S.C. § 1983, seeking to have her name placed on the

general election ballot as the Democratic candidate for a Tennessee State Senate seat. The district

court dismissed the suit upon finding the absence of either state action or a protected property

interest. We affirm.

       Kurita, a Democrat, first ran for the Tennessee State Senate in 1996 and defeated the

incumbent Republican Senator. Voters re-elected her in 2000 and again in 2004. Prior to the 2008

election, Tim Barnes challenged her in the August 7, 2008, Democratic primary. Kurita won the

primary by 19 votes and election officials certified the victory. But Barnes contested the results and,

at the election-contest hearing, the State Primary Board of the Tennessee Democratic Party declared

the results “incurably uncertain” and voided the primary results. The Executive Committee of the

Tennessee Democratic Party then selected Barnes as the Democratic candidate for the November
No. 08-6245, Kurita v. State Primary Board of the
Tennessee Democratic Party, et al.



general election. Kurita pursued an unsuccessful write-in candidacy. Barnes won the election and

is currently serving in that seat.

        Meanwhile, Kurita also sued the State Primary Board of the Tennessee Democratic Party,

among others, in federal court, seeking to have her name placed on the general election ballot. She

asserted that the Tennessee statute allowing political party officials to rule on challenges to primary

election results, Tenn. Code Ann. § 2-17-104, violates the Due Process Clause of the Fourteenth

Amendment because the statute has no procedural rules and it does not allow for judicial review; that

Democratic Party officials violated her rights because rules for the review of the primary results were

not adopted until the morning of the hearing; and that party officials did not adequately explain their

reasons for overturning the primary results. The district court dismissed her complaint, finding that

Kurita could not “establish two prerequisites that are necessary in order to sustain the . . . due process

claims . . . : (A) state action by the State Primary Board of the Tennessee Democratic Party and (B)

her possession of a protected property right in the certified results of votes cast in the primary

election.” Kurita v. State Primary Bd. of Tenn. Democratic Party, No. 3:08-0948, 2008 WL
4601574, at *5, 2008 U.S. Dist. LEXIS 8871 (M.D. Tenn. Oct. 14, 2008).

        After carefully reviewing the record, the settled law, the well-reasoned briefs, and the oral

arguments on appeal, we conclude that the district court’s order and opinion correctly sets out the

applicable law under § 1983 and correctly applies that law to the facts in the record. Because we see

no reason to either add to or elaborate on the district court’s opinion, the issuance of a full written

opinion by this court would serve no useful purpose. Accordingly, for the reasons stated in the




                                                    2
No. 08-6245, Kurita v. State Primary Board of the
Tennessee Democratic Party, et al.



district court’s opinion, we AFFIRM the judgment of the district court. We deny as moot the

appellees’ joint motion to dismiss the appeal for lack of jurisdiction.




                                                    3